Citation Nr: 1125907	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-41 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of special monthly pension based on the need of aid and attendance.

2.  Entitlement to special monthly pension based upon housebound status.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1954 until April 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appellant claims as the Veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides compensation to a surviving spouse of a veteran by reason of need for aid and attendance.  See 38 U.S.C.A. § 1541(d),(e) (West 2002); 38 C.F.R. § 3.351 (2010).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance.


Here, the appellant's claim is based in part on here current level of physical disability.  It is noted throughout the claims file that the appellant is in receipt of benefits from the Social Security Administration (SSA), however it is unclear what the nature of such benefits are.  Given that SSA records may contain information regarding the appellant's current level of disability, the Board finds that VA owes a duty to attempt to acquire such records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the appellant including any pertinent medical records that Social Security has regarding the appellant.  These records should be associated with the claim file.

2.  If for any reason a negative response is received from SSA, such response should be noted in the record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


